Citation Nr: 1542786	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He had additional service with the Tennessee Army National Guard and with the Alabama National Guard.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Veteran and his wife testified before a Veterans Law Judge who is now retired.  A transcript of the hearing is associated with the electronic claims file.  In January 2015, the Board sent the Veteran a letter asking whether he wanted another hearing.  He responded that he did not and requested the Board to consider his case on the evidence of record.  

In March 2015, the Board remanded the claim for further development, to include obtaining an addendum medical opinion.  The Board finds the opinion provided was based on a thorough review of the claims file and that the RO complied with the remand directives such that an additional remand is not required pursuant to the holding of Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is evidence of lower back pain and spasm during service and a continuation of similar symptoms throughout the past 5 decades; specifically, the symptomatology led to the need for a decompressive laminectomy which medical evidence suggests is at least as likely as not related to the Veteran's current back condition.

2.  Resolving all doubt in the Veteran's favor, given similar symptomatology during and since service to the present, the evidence is in relative equipoise as to whether a current low back condition had onset in service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a low back condition have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service treatment records reflect a normal entrance examination in September 1961.  On April 3, 1962, the Veteran sought treatment after he "began coughing and developed a bad back."  The Veteran indicated he suddenly could not move his right leg.  He indicated when he descended from the car, his right leg was okay again, but, he had pains shooting down the back of his leg.  It was indicated he saw a medical doctor who took x-rays and thought the Veteran had an "early slipped disc."  Upon examination, the treatment provider assessed possible neural impingement and referred him to an orthopedic clinic from which he was transferred to the U.S. Army Hospital at Fort Hood.  A diagnosis was rendered of "myositis due to trauma, muscles of lumbar area, acute."  It was noted that the pain had slowly resolved with relaxation of the para spinal muscles and that the Veteran was discharged to duty on April 9, 1962 with an L-3 profile for 2 weeks.  The profile indicated the Veteran would do no exercises involving "strenuous use of the back" and no heavy lifting over 40 pounds.  On April 23, 1962, the Veteran returned to the orthopedic clinic for follow-up.  It was noted the condition was improved.  The Veteran's June 1962 separation examination only indicated a scar on the right knee.  No concerns involving the back were noted.  

The record reflects that records between 1962 and 1969 are unavailable, although VA and the Veteran tried to retrieve records from a chiropractor, Dr. R., who the Veteran indicates provided services following a 2 week hospital stay in 1963.  The Veteran indicated he was hospitalized following spasms of the lower extremities requiring traction.  

An examination dated in August 1972 indicated slight lower back pain on movement.  In a September 1972 treatment record, the Veteran indicated he had aggravated an old back problem.   He reported a history of 3 herniated lumbar discs.  Lower lumbar discomfort was identified which was "intermittent"; it was also noted the Veteran had been having mild muscle spasms extending around the front of the abdomen and some leg pain when extended as far as the knees.  A March 1974 Report of Medical examination showed low back pain - the report referenced a myelograph in 1971 showing a herniated disc compression between L5-S1.  A Clinical Record indicated the Veteran had a "lower lumbar problem effecting left leg and back - 5th disc compressed."  In May 1979, the Veteran sought treatment after sitting down and having "shooting" pain in his back area.  

In October 1981, the Veteran sought treatment for back ache and complained of muscle spasms and pain in the right posterior rib area.  The flank was noted to be tender to the touch.  An October 1982 Report of Medical Examination indicated the Veteran had "degenerative osteoarthritis of spinal column, chronic low back".  A Clinical Record of the same date indicated the Veteran was in the emergency room two weeks prior because of pain in the left flank.  A diagnosis of back spasm was rendered.  A June 1983 Report of Medical Examination noted stiffness in the lumbar region and "chronic low back problems - not limiting."  .  On a January 1989 employee medical history, it was reported the Veteran had intermittent back problems.  

A January 1990 record indicated limitation following laminectomy.  Right foot drop was noted and lumbar disc disease was assessed.  Records from March 1994 indicated the Veteran was admitted to the hospital with a sciatic problem in the left leg secondary to a herniated disc.  He was noted to have foot drop of a severe nature, more in the left than right.  He had rather dramatic mass effect at the L-4 vertebral level on the left side and spinal stenosis at L3-4.  It was noted that in 1987 or 1988 he underwent a myelography and had a decompressive laminectomy at L4-5 and L5-S1 segments.  It was noted the Veteran was "slightly scoliotic with some muscle spasm in the lower back."  The Veteran was scheduled for surgery with Dr. K. who noted a history of osteoarthritis of the lumbar spine.  ."  He diagnosed lumbar radiculopathy secondary to osteoarthritis, rule out herniated nucleus pulposus.  It was concluded the Veteran had spinal canal stenosis at L1-L2, L2-L3 and L3-L4.  

An August 2004 treatment record from a Dr. I. indicated the Veteran had been referred for a neurological opinion based on both neck and back region pain. The report focused on the cervical spine; however, the report included a statement that the Veteran reported intermittent back pain following a fall of 14 feet while in the military.  

In July 2008, the Veteran filed a claim for service connection for acute lumbar stenosis which had "become more severe with passing time."  He indicated he had a fall while in the Army that caused acute lumbar myositis and two laminectomies following service.  In an October 2008 statement in support of claim, the Veteran indicated that within a year after being discharged from the Army, he "reinjured" his back seriously and was admitted to the hospital for traction.  The Veteran refused surgery at that time and was treated by Dr. R. who did muscle therapy twice a day for approximately one month.  

The Veteran underwent a VA examination in January 2009.  The claims file was reviewed.  The Veteran stated the onset of his low back condition was in 1960.  He indicated falling off a cliff during a training exercise approximately 12 to 14 feet.  He stated he did not seek medical evaluation or treatment at that time and returned to duty.  He reported he was hospitalized at Fort Hood in the spring of 1962 on bed rest and returned to light duty in his National Guard unit prior to being discharged.  Then in 1962, following separation from service, he indicated he went to the hospital again for back pain and was treated with traction.  He then sought treatment from a chiropractor and had muscle therapy which he continued prior to a laminectomy.  He indicated he was currently taking Advil as needed to alleviate symptoms.  An x-ray showed diffuse advanced degenerative disc disease (DDD) involving all lumbar intervertebral disc spaces with marked narrowing and vacuum phenomena.  Thoracolumbar DDD with bilateral lower extremity radiculopathy was diagnosed.  ."  Based on the Veteran's history that he reinjured the back after leaving the service, the examiner concluded it was less likely than not that the Veteran's current low back condition is related to or the result of an in-service injury.

In February 2013, the Veteran and his wife appeared at a hearing before the Board.  The issue was set forth as service connection for intervertebral disc syndrome (IVDS) with bilateral lower extremity radiculopathy.  The Veteran testified that he had ongoing problems with his back since service to the present.  He indicated he was not entirely sure what "led" to the back problem, but indicated that falling off a 14-foot drop onto all fours could have been the start of it.  He indicated that he had more pain in his right hand and his ankles at that time.  He indicated he was hospitalized for 2 weeks in 1963 in traction and then was told that an operation to put rods in his back would be performed.  The Veteran declined the surgery and went to a chiropractor.  Then in 1988 he was hospitalized again and had a laminectomy after a similar incident to the one in service; he could not move his right leg.  He indicated he saw a neurologist because he had suffered nerve damage and now has drop foot with numbness in his legs and feet.  The Judge clarified the Veteran's contention that his back problems had continued from the time he first hurt his back and gotten worse following separation from service.  He indicated his back was in spasms and the problems continued resulting in the laminectomies and increasing functional limitation.   The Veteran's wife of over 50 years testified to his continuing back problems,

Following the hearing, the Veteran submitted a statement from a Dr. I. stating his medical opinion that the Veteran's chronic back pain is related to or originated from injuries sustained in the military.  He indicated the Veteran had "continued symptoms requiring medical management to this day."  

The Veteran also submitted a statement from an individual who met the Veteran in 1959 and worked with him.  This individual recalled that the Veteran had been hospitalized for approximately two weeks with severe pain in the back and legs after he had been to a Military Reserve Camp during the time frame of 1962-1963.  The individual had recommended the Veteran seek treatment from Dr. R., a chiropractor.  The individual remembered the Veteran calling him in 1988 concerning other chiropractors that Dr. R. had recommended.   Over the past 5 decades, the individual indicated he had seen the Veteran on several occasions and had "observed his progressively, increasing disability due to back and neck injuries which [the Veteran] sustained in the early 1960's."
In April 2013, the Board remanded the claim and pointed out that the January 2009 examiner had relied on the Veteran's reported history of additional back injury in 1963 to find that the current disability was less likely than not related to service.  The Board pointed out the Veteran's testimony at the hearing that he had not in fact sustained a back injury in 1963, but had sought treatment for an exacerbation of the in-service injury at that time.      

In June 2013, the Veteran underwent another VA examination.  The claims file was reviewed.  DDD lumbar spine with radiculopathy status-post surgery x2 was noted along with intervertebral disc syndrome (IVDS).  It was noted that currently the Veteran had constant pain in his lower back with the right leg going to sleep at times and muscle spasms.  The examiner provided an opinion that the Veteran's back condition on active duty was acute noting that the Veteran had no further treatment during service and his separation physical was silent for any low back problems.  Based on this, the examiner concluded that the Veteran's current back disability was less likely than not service related.

Following this examination, in September 2013, the Veteran filed a statement in support of claim indicating that he had never had back problems until falling approximately 14 feet into a ravine with approximately 2 feet of water in it; he indicated he landed on his feet and hands and sprained both ankles, slightly and his right wrist.  He indicated that approximately 4 months later he was driving his car to a class and opened the door to his car and his lower extremities went into spasms.  He believes all of his back problems were caused by falling into the ravine.  He stated he continued to have muscle spasms affecting his lower extremities since that time.

In December 2013, the Board remanded the claim again to seek records from the Veteran's period in the National Guard.  In addition, the board sought a new VA examination for an opinion as to whether the Veteran's back condition was related to his active duty service or was incurred in or aggravated by a period of ACDUTRA. 

In April 2014, the Veteran underwent another VA examination.  The claims file was reviewed, to include acquired National Guard records.  Degenerative arthritis of the spine, low back pain and DDD of the lumbar spine were listed as diagnoses.  The Veteran stated he had multiple injuries to his lower back while on active duty and afterwards.  The examiner stated he had considered the conflicting medical evidence and determined he could not resolve the question of whether the Veteran's current back condition is as at least as likely as not related to an injury in service without resort to mere speculation.  The examiner explained: 

"The Veteran has a history of multiple low back injuries; it is not possible to objectively determine from the currently available objective evidence the individual contributions of each and every one of the veteran's multiple low back/spinal injuries."  

In November 2014, the RO asked for an independent medical opinion to clarify whether there was not enough medical evidence to make a determination regarding the etiology of the Veteran's condition without resorting to speculation.  An examiner reviewed the Veteran's electronic claims file and concluded:

It is LESS LIKELY THAN NOT that the Veteran's claimed IVDS [is] related to, caused by and or aggravated by his time in military service because of the lack of objective medically-based clinical evidence of diagnosis, treatment and/or events consistent with injury related chronic back damage, lay statements and history of acute, transient and self-limiting active duty back strain (1962) without complaint of back conditions on separation as well as foreseeable 1970 post-operative clinical and radiographic laminectomy residuals.  In the alternative, it is AS LEAST AS LIKELY AS NOT that the 2009 radiographs and 2013-14 objective clinical examinations were consistent with foreseeable post-surgical residuals from L3-4 and L5-S1 laminectomies and age appropriate diffuse advanced degenerative joint and disc disease involving all lumbar vertebral spaces. My comprehensive medical review of the clinical files, e folder, CAPRI and current medical literature stand as the foundation for this independent medical opinion.

In March 2015, the Board considered the record and concluded that an addendum opinion should be sought which did not solely focus on the more recent diagnosis of IVDS.  The Board instructed the examiner to assume that any treatment sought directly after separation from service was not due to a specific injury but rather that symptoms requiring traction and muscle therapy recurred as is argued by the Veteran.  The Board pointed out that the opinions of record thus far tended to focus on the Veteran's use of the word "reinjured" to conclude that treatment sought following service was precipitated by some event that was entirely separate from that which lead to in-service treatment.  The Veteran argues this is not the case and the Board thought it appropriate that such possibility should be considered on remand.

In May 2015, a VA examiner reviewed the Veteran's claim file.  The examiner focused on the June 1962 separation examination that was negative for diagnosis, treatment and/or event related to the low back.  The examiner concluded that because the symptomatology noted upon treatment in 1962 had resolved with conservative therapy as noted in an April 1962 orthopedic clinical note that it was "at least as likely as not that the active duty low back condition was acute, transient and self-limited."  The examiner agreed with the July 2013 examiner who noted that the Veteran "re-injured" his back 1 year after leaving the service.  This conclusion was again supported by citation to the separation examination.  In addition, the examiner cited to a treatment record dated in 1994 demonstrating that a CT myelogram of the lumbar spine was performed on an urgent basis because of the acute onset of foot drop in the left foot.  It was noted the Veteran had onset of low back and sciatic pain approximately ten days to two weeks previously.  In the record, the previous lumbar spine surgery was noted along with the right leg pain and foot drop that the Veteran was experiencing at that time. It was indicated that the Veteran's condition improved after the laminectomy until 1994 when he was moving furniture and books.  On the CT myelogram in 1994, "markedly profound, very dramatic spinal stenosis" was identified.  Following review of this record, the examiner concluded it was "at least as likely as not that the Veteran's claimed low back condition occurred after the presumptive period of service and related to a traumatic event appropriately 20 years after separation."  The examiner admitted that the case was "complicated by the variations in the time line of spinal conditions experienced by the Veteran."  However, the examiner still concluded that it was "at least as likely as not that the Veteran's low back condition associated with late 1980's foot drop related to an earlier traumatic event just prior to the symptoms."

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim. The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on all evidence of record, the Board finds that the weight of the evidence is in relative equipoise as to whether the Veteran's current back condition began during service or some time shortly thereafter.  In such a situation, where there is doubt and the evidence could be resolved either way, the doubt must be resolved in the Veteran's favor.

Here, there is no evidence of the alleged fall off a cliff during service besides the Veteran's lay contentions and it is unclear whether such fall occurred during a qualifying period of active duty in the National Guard.  Nonetheless, the evidence does show treatment for back pain and muscle spasm in service constituting an in-service injury.  As such, that element necessary to substantiate a claim for service connection is satisfied.  

Despite an absence of treatment records between separation from service and 1969, lay evidence from the Veteran, his wife and an individual who has known him since that time demonstrates the Veteran had additional problems with his back requiring muscle therapy.  In addition, the record reflects recurrent symptoms, to include intermittent back pain and spasms affecting the lower extremities throughout the decades following service.  Notably, muscle spasms were noted in service, in 1972, 1982, 1994 and 2013.   Also notable is the opinion voiced by a VA medical examiner in November 2014 that the advanced degenerative joint and disc disease involving all lumbar vertebral spaces are consistent with foreseeable post-laminectomy residuals.   It is true that there was no diagnosis or indication of a low back problem on the Veteran's separation examination.  However, lay evidence suggests that symptoms similar to those occurring in service may have recurred shortly after separation from service and continued prior to a laminectomy which has been found to be at least as likely as not related to the Veteran's current low back condition. 

The Court of Appeals for Veterans Claims has held that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In this case, given the similar symptomatology shown in service and continuing prior to and recurring again after a lumbar laminectomy, the Board finds it appropriate to resolve doubt in the Veteran's favor and grant service connection.  It appears from the available records that the need for a lumbar laminectomy was the presence of degenerative disc disease.  The more recent evidence of record demonstrates that the Veteran still has degenerative disc disease with bilateral lower extremity radiculopathy in his low back.  Based on the foregoing, service connection for lumbar spine degenerative disk disease with bilateral lower extremity radiculopathy is granted.


ORDER

Service connection for lumbar spine degenerative disc disease with bilateral lower extremity radiculopathy is granted.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


